Exhibit 10.2

 

GWG Holdings, Inc.

Performance Share UNIT Agreement

 

(Performance-based Vesting)

(Fiscal 2019-2021 Awards)

 

THIS PERFORMANCE SHARE UNIT AGREEMENT (the “Agreement”) made effective as of May
31, 2019 (the “Grant Date”), is by and between GWG Holdings, Inc., a Delaware
corporation (the “Company”), and Murray T. Holland (the “Employee”).

 

BACKGROUND

 

A. A “performance share unit” is a restricted stock unit that generally vests
based upon the extent to which the Company achieves applicable performance
objectives as determined by the Compensation Committee of the Board of Directors
(the “Committee”). Each performance share unit (a “Unit”) represents the right
to receive one share of Company common stock (the “Common Stock”), or the cash
value thereof pursuant to Section 7(b), subject to the terms and conditions set
forth in this Agreement and the Plan (as defined below).

 

B. The Company has adopted the GWG Holdings, Inc. 2013 Stock Incentive Plan (as
amended, the “Plan”) pursuant to which equity-based incentive awards, including
but not limited to performance share units, may be granted.

 

C. Employee is an employee of the Company or one of its subsidiaries and will
perform substantial work on behalf of the Company and/or its subsidiaries. The
Company desires to grant Units to Employee upon the terms and conditions set
forth herein and in the Plan.

 

AGREEMENT

 

NOW, THEREFORE, it is agreed as follows:

 

1. Incorporation of Plan by Reference. The terms and conditions of the Plan, a
copy of which has been delivered to Employee, are hereby incorporated into this
Agreement by this reference. In particular, the provisions of Section 9.13 of
the Plan, respecting any Sale Transaction (as defined in the Plan), govern the
terms and conditions of this Agreement. In the event of any direct conflict or
inconsistency between the provisions of this Agreement and those of the Plan,
the provisions of the Plan shall govern and control. Capitalized terms that are
used but not defined herein have the meaning ascribed to them in the Plan.

 

2. Grant of Performance Share Units. Subject to the terms and provisions of this
Agreement and the Plan, the Company hereby grants to Employee an award for a
target number of Units as set forth in Exhibit A (the “Target Award”). Except as
otherwise provided in this Agreement, the number of Units that Employee actually
earns (up to the maximum number of Units as set forth on Exhibit A), and the
number of shares of Common Stock that may be paid out pursuant to this award,
(i) is contingent upon the Company achieving the performance objectives set
forth in Exhibit A (the “Performance Goals”); and (ii) is subject to the other
terms and conditions and contingencies set forth in this Agreement, including
such Exhibit, and in the Plan.

 

3. Performance Period. For purposes of this Agreement, the term “Performance
Period” shall be the period set forth on Exhibit A.

 

 

 

 

4. Performance Goals.

 

(a) Except as otherwise provided in this Agreement (including without limitation
Section 7), the number of Units earned by Employee for the Performance Period
will be determined at the end of the Performance Period based on the level of
achievement of the Performance Goals. All determinations of whether Performance
Goals have been achieved, the number of Units earned by Employee, and all other
matters related to this Section 4 shall be made by the Committee in its sole
discretion.

 

(b) Promptly following the Company’s filing with the Securities and Exchange
Commission of its Annual Report on Form 10-K for the fiscal year ended December
31, 2121 (the final fiscal year of the Performance Period) (and no later than
thirty (30) days after such filing), the Committee will review and certify in
writing (a) whether, and to what extent, the Performance Goals for the
Performance Period have been achieved, and (b) the number of Units that Employee
shall earn, if any, subject to compliance with the requirements of Section 5.
Such certification shall be final, conclusive and binding on Employee, and on
all other persons, to the maximum extent permitted by law.

 

5. Vesting and Forfeiture of Units. The Units are subject to forfeiture until
they vest (i.e., until they are earned) and become non-forfeitable. Except as
otherwise provided in this Agreement (including without limitation Section 6 and
7 below), the Units shall vest subject to (a) the achievement of the minimum
threshold Performance Goals for payout set forth in Exhibit A attached hereto as
determined by the Committee, and (b) Employee’s continuous employment with the
Company or one of its subsidiaries (“Continuous Service”) from the Grant Date
through the date that the Units are paid in shares of Common Stock or cash. The
number of Units that vest and become payable under this Agreement shall be
determined by the Committee based on the level of achievement of the Performance
Goals set forth in Exhibit A and shall be rounded to the nearest whole Unit.

 

6. Termination of Continuous Service.

 

(a) Except as otherwise expressly provided in this Agreement, if Employee’s
Continuous Service terminates for any reason at any time before all of
Employee’s Units have vested, Employee’s unvested Units shall be automatically
forfeited upon such termination of Continuous Service and neither the Company
nor any Affiliate shall have any further obligations to Employee under this
Agreement.

 

(b) Notwithstanding Section 6(a), if Employee’s Continuous Service terminates
before all of Employee’s Units have vested as a result of Employee’s death or
disability, or as a result of a termination by the Company without Cause (as
defined below) or by Employee for “good reason” (if and as such term is defined
in an applicable employment agreement between Employee and the Company or one of
its subsidiaries), Employee will retain, and will not forfeit, a pro rata
portion of the Target Award (as defined in Exhibit A hereto) calculated by
multiplying the Target Award by a fraction, the numerator of which equals the
number of days that Employee was employed during the Performance Period and the
denominator of which equals the total number of days in the Performance Period.
This retained portion of the Target Award will not be subject to accelerated
vesting and, instead, will vest (and be paid in accordance with Section 8) based
on extent to which the Performance Goals are achieved during the entire
Performance Period. For purposes hereof, “Cause” means Cause as defined in
Employee’s employment agreement.

 

2

 

 

7. Effect of Certain Transactions.

 

(a) Effect of a Sale Transaction. If a “Sale Transaction,” as defined in the
Plan, occurs during the Performance Period, the Employee remains in Continuous
Service up until the date of such Sale Transaction, and the acquiring entity or
successor to the Company does not assume the obligations of the Company under
this Agreement or replace the grant herein set forth with a substantially
equivalent incentive award, then all outstanding Units shall vest at Target
Award levels on the date of such Sale Transaction. Units vesting under this
Section 7(a) shall vest regardless of whether Employee thereafter remains in the
service of the Company or one of its subsidiaries, and such Units shall be paid
as soon as administratively practicable following the closing of such Sale
Transaction and no later than thirty (30) days thereafter; provided, however,
that the Committee may in its sole discretion and without the consent of
Employee, determine that Employee will receive that cash consideration, if any,
as is described in Section 9.13(b) of the Plan (but only after giving effect to
the vesting of Units immediately prior to the Sale Transaction as contemplated
by this Section 7(a)).

 

(b) Effect of a Change-in-Control Transaction. If a Change-in-Control
Transaction occurs during the Performance Period, then all outstanding Units
shall automatically vest at Target Award levels on the one-hundred twentieth
(120th) day following the closing of the Change-in-Control Transaction (the
“Retention Date”), contingent upon the Employee remaining in Continuous Service
through the Retention Date. Units vesting under the preceding sentence of this
Section 7(b) shall vest regardless of whether Employee thereafter remains in the
service of the Company or one of its subsidiaries, and such vested Units shall
be paid in cash (not shares of Common Stock) as soon as administratively
practicable following the Retention Date and no later than five (5) business
days thereafter. Notwithstanding the foregoing, if Employee’s Continuous Service
terminates following the occurrence of a Change-in-Control Transaction and prior
to the Retention Date for any reason other than as a result of a termination by
the Company for Cause, then all outstanding Units shall automatically vest at
Target Award levels upon such termination, and such vested Units shall be paid
in cash (not shares of Common Stock) as soon as administratively practicable
following the date of such termination and no later than five (5) business days
thereafter. The amount of cash to be paid to Employee in respect of each vested
Unit under this Section 7(b) shall be equal to the greater of (y) twelve dollars
($12.00) or (z) the Fair Market Value (as defined in the Plan) of a share of
Common Stock as of the trading date immediately prior to the closing date of the
Change-in-Control Transaction.

 

(c) Definition of Change-in-Control Transaction. For purposes of this Agreement,
“Change-in-Control Transaction” means:

 

(i) the acquisition, directly or indirectly, by any individual, entity or group
of the power to vote, or control the voting with respect to, shares representing
more than fifty percent (50%) of the total voting power of the Company’s then
outstanding voting securities, provided, however, that a Change-in-Control
Transaction shall not result from (A) any such acquisition pursuant to a sale or
other disposition of shares of the Company’s voting securities outstanding and
currently owned by the trusts reporting ownership as a group pursuant to that
certain Schedule 13D/A filed with the Securities and Exchange Commission on
April 30, 2019 (the “Seller Trusts”); and (b) a change in the identity of any
trustee of the Seller Trusts; or

 

3

 

 

(ii) a change in the composition of the Board of Directors of the Company as a
result of which fewer than a majority of the directors are “Incumbent
Directors.” “Incumbent Directors” shall mean directors who either (A) are
directors of the Company as of the date hereof or (B) are elected, or nominated
for election, to the Board with the affirmative votes (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for election as a director without objection to such
nomination) of at least three-quarters of the Incumbent Directors at the time of
such election or nomination (but shall not include an individual whose election
or nomination is in connection with an actual or threatened proxy contest
relating to the election of directors of the Company);

 

provided, however, that in no event shall a “Change in Control Transaction” be
deemed to be a Sale Transaction.

 

8. Payment of Units.

 

(a) Except as provided under Section 7, payment in respect of the vested Units
(i.e., Units earned for the Performance Period) shall be made in shares of
Common Stock and shall be issued to Employee as soon as administratively
practicable following the filing of the Annual Report on Form 10-K for the
fiscal year ended December 31, 2121 (the final fiscal year of the Performance
Period), and in any event within thirty (30) days following such filing and in
all circumstances during the calendar year 2022. The Company shall (i) issue and
deliver to Employee the number of shares of Common Stock equal to the number of
vested Units, and (ii) enter Employee’s name on the books of the Company as the
stockholder of record with respect to the shares of Common Stock delivered to
Employee.

 

(b) If Employee is deemed a “specified employee” within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (including the regulations
promulgated thereunder, the “Code”), as determined by the Committee, at a time
when Employee becomes eligible for payment in respect of the Units upon his or
her “separation from service” within the meaning of Section 409A of the Code,
then to the extent necessary to prevent any accelerated or additional tax under
Section 409A of the Code, such settlement will be delayed until the earlier of:
(i) the date that is six months following Employee’s separation from service and
(ii) Employee’s death.

 

9. Transferability; Other Restrictions. Subject to any exceptions set forth in
this Agreement or the Plan, the Units or the rights relating thereto may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by Employee. Any attempt to assign, alienate, pledge, attach, sell or
otherwise transfer or encumber the Units or the rights relating thereto shall be
wholly ineffective and, if any such attempt is made, the Units will be forfeited
by Employee and all of Employee’s rights to such Units shall immediately
terminate without any payment or consideration by the Company.

 

10. No Rights as Stockholder. Employee shall not have any rights of a
stockholder with respect to the shares of Common Stock underlying the Units,
including, but not limited to, voting rights and the right to receive or accrue
dividends or dividend equivalents. Upon and following the vesting of the Units
and the issuance of shares, Employee shall be the record owner of the shares of
Common Stock underlying the Units unless and until such shares are sold or
otherwise disposed of, and as record owner shall be entitled to all rights of a
stockholder of the Company (including voting and dividend rights).

 

11. No Right to Continued Service. Nothing contained in this Agreement shall be
deemed to grant Employee any right to continue in the employ of the Company or
any of its subsidiaries for any period of time or any right to continue his or
her present or any other rate of compensation. Further, nothing in the Plan or
this Agreement shall be construed to limit the discretion of the Company to
terminate the Grantee’s Continuous Service at any time, with or without Cause.
This Agreement shall not be construed as giving Employee, Employee’s
beneficiaries or any other person any equity or interests of any kind in the
assets of the Company or any of its subsidiaries or creating a trust of any kind
or a fiduciary relationship of any kind between the Company or any subsidiary
and any such person.

 

4

 

 

12. Tax Liability and Withholding; Employee Representations.

 

(a) Employee shall be required to pay to the Company, and the Company shall have
the right to deduct from any compensation paid to Employee pursuant to the Plan,
the amount of any required withholding taxes in respect of the Units and shares
of Common Stock or cash issuable or to be remitted upon payment thereof and to
take all such other action as the Committee deems necessary to satisfy all
obligations for the payment of such withholding taxes. The Committee may permit
Employee to satisfy any federal, state or local tax withholding obligation with
respect to shares of Common Stock issuable upon payment of Units by any of the
following means, or by a combination of such means:

 

(i) tendering a cash payment;

 

(ii) authorizing the Company to withhold shares of Common Stock from the shares
of Common Stock otherwise issuable or deliverable to Employee as a result of the
vesting of the Units; provided, however, that no shares of Common Stock shall be
withheld with a value exceeding the maximum amount of tax required to be
withheld by law; or

 

(iii) delivering to the Company previously owned and unencumbered shares of
Common Stock.

 

(b) Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains Employee’s responsibility and the Company (i) makes no representation or
undertakings regarding the treatment of any Tax-Related Items in connection with
the grant, vesting or settlement of the Units or the subsequent sale of any
shares; and (ii) does not commit to structure the Units to reduce or eliminate
Employee’s liability for Tax-Related Items.

 

(c) Employee hereby represents and warrants to the Company that Employee has
reviewed with his or her own tax advisors the federal, state and local tax
consequences of the transactions contemplated by this Agreement, including the
grant by the Company of the Units. Employee is relying solely on such advisors
and not on any statements or representation of the Company or any of its agents.
Employee understands that Employee will be solely responsible for any tax
liability that may result to Employee as a result of the transactions
contemplated by this Agreement, including the grant by the Company of the Units.
Employee further understands that, as to matters involving an interpretation
under the Plan, the Board of Directors of the Company (or the Committee) has
complete authority to definitively interpret the Plan, which interpretation
shall be final, conclusive and binding upon Employee.

 

13. Compliance with Law.

 

(a) The issuance and transfer of shares of Common Stock shall be subject to
compliance by the Company and Employee with all applicable requirements of
federal and state securities laws (collectively, the “Securities Laws”) and with
all applicable requirements of any stock exchange on which the Company’s shares
of Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of the Securities
Laws and regulatory agencies have been fully complied with to the satisfaction
of the Company and its counsel.

 

5

 

 

(b) Employee acknowledges that the shares of Common Stock to be received upon
the vesting of any Units may not have been registered under the Securities Act
of 1933 or other applicable Securities Laws of any state. If such shares of
Common Stock shall have not been so registered, Employee acknowledges and
understands that the Company is under no obligation to register, under the
Securities Laws, the shares of Common Stock received by Employee or to assist
Employee in complying with any exemption from such registration if Employee
should at a later date wish to dispose of the shares of Common Stock. Employee
acknowledges that, if not then registered under the Securities Laws, any
certificates representing the shares of Common Stock shall bear a legend
restricting the transferability thereof in substantially the following form:

 

The shares represented by this certificate have not been registered or qualified
under federal or state securities laws. The shares may not be offered for sale,
sold, pledged or otherwise disposed of unless so registered or qualified, unless
an exemption exists or unless such disposition is not subject to the federal or
state securities laws. In its discretion, the Company may require that the
availability of any exemption or the inapplicability of such securities laws be
established by an opinion of counsel, the form and substance of which opinion
shall be reasonably satisfactory to the Company.

 

14. Limitation on Payments. In the event that the payments, consideration,
compensation and benefits provided for in this Agreement together with the
payments, consideration, compensation and benefits under all other plans,
arrangements and agreements applicable to Employee (i) constitute “parachute
payments” within the meaning of Section 280G of the Code and (ii) but for this
Section 14, would be subject to the excise tax imposed by Section 4999 of the
Code, then Employee’s payments, consideration, compensation and benefits under
this Agreement will be either:

 

(a) delivered in full, or

 

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Employee on an after-tax basis, of the greatest amount of
payments, consideration, compensation and benefits, notwithstanding that all or
some portion of such payments, consideration, compensation and benefits may be
taxable under Section 4999 of the Code. If a reduction in payments,
consideration, compensation and benefits constituting “parachute payments” is
necessary so that parachute payments are delivered to a lesser extent, reduction
will occur in the following order: (i) reduction of cash payments; (ii)
cancellation of awards granted “contingent on a change in ownership or control”
(within the meaning of Code Section 280G), (iii) cancellation of accelerated
vesting of equity awards; (iv) reduction of employee benefits. In the event that
acceleration of vesting of equity award compensation is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of Executive’s equity awards.

 

Unless the Company and Employee otherwise agree in writing, any determination
required under this Section 14 will be made in writing by an independent
accounting firm designated by the Company that is reasonably acceptable to the
Employee (the “Accountants”), whose determination will be conclusive and binding
upon Employee and the Company for all purposes. The Company shall cause such
determination to be made before the due date for payment of any amounts that
become payable pursuant to Section 14 hereof. For purposes of making the
calculations required by this Section 14, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Employee will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company will
bear all costs the Accountants may incur in connection with any calculations
contemplated by this Section 14.

 

6

 

 

15. Notices. All notices and other communications required under this Agreement
will be in writing and will be deemed to have been duly given two days after
mailing, via certified mail return-receipt requested, to the applicable party at
the following addresses:

 

If to the Company:GWG Holdings, Inc.

Attention: Chief Executive Officer and

Chief Financial Officer

220 South Sixth Street, Suite 1200

Minneapolis, MN 55402

Facsimile: (612) 746-0445

 

If to Employee:Murray T. Holland

4416 N. Versailles Ave.

Dallas, Texas 75205

 

16. General Provisions.

 

(a) The Units are granted pursuant to the Plan and are governed by the terms
thereof. The Committee shall have the sole and complete discretion with respect
to all matters reserved to it by the Plan and decisions of the Committee with
respect thereto and to this Agreement shall be final and binding upon Employee.

 

(b) Nothing herein expressed or implied is intended or shall be construed as
conferring upon or giving to any person, firm, or corporation, other than the
parties hereto, any rights or benefits under or by reason of this Agreement.

 

(c) The invalidity or unenforceability of any provision of the Plan or this
Agreement shall not affect the validity or enforceability of any other provision
of the Plan or this Agreement, and each provision of the Plan and this Agreement
shall be severable and enforceable to the extent permitted by law.

 

(d) This Agreement is intended to comply with Section 409A of the Code or an
exemption thereunder and shall be construed and interpreted in a manner that is
consistent with the requirements for avoiding additional taxes or penalties
under Section 409A of the Code. Notwithstanding the foregoing, the Company makes
no representations that the payments and benefits provided under this Agreement
comply with Section 409A of the Code and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Employee on account of non-compliance with Section 409A
of the Code.

 

(e) Each party agrees to execute such further documents as may be necessary or
desirable to effect the purposes of this Agreement.

 

(f) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
agreement.

 

(g) This Agreement, in its interpretation and effect, shall be governed by the
laws of the State of Minnesota applicable to contracts executed and to be
performed therein, and without regard to any of such state’s conflicts-of-law
provisions.

 

(h) This Agreement and the Plan embody the entire agreement made between the
parties hereto with respect to the matters covered herein and shall not be
modified except by a writing signed by the party to be charged.

 

Signature page follows.

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  GWG HOLDINGS, INC.         By: /s/ William Acheson   Name: William Acheson  
Title: CFO         EMPLOYEE         By: /s/ Murray T. Holland   Name: Murray T.
Holland

 

8

 

 

Exhibit A

to

Performance Share Unit Agreement

(Fiscal 2019-2021 Awards)

 

Name of Employee: Murray T. Holland     Performance Period: The “Performance
Period” shall be the period commencing on April 26, 2019 and ending on December
31, 2021.     Amount of Target Award: 129,717 Units (determined by dividing
$1.375 million by the closing stock price of $10.60 on May 30, 2019)    
Performance Goals: As part of establishing performance parameters for each year
during the Performance Period, the Committee will consider the accomplishment of
goals that may be established by the Committee or Board of Directors from time
to time and/or other goals that the Committee determines are appropriate.      
  The Committee will determine (i) whether, and to what extent, the performance
goals have been satisfied on a cumulative basis over the three year Performance
Period (giving weight to performance goals as it deems appropriate), and (ii)
the number of Units that will vest and be paid to Employee in shares of Common
Stock.  Such determination will be made promptly following the Company’s filing
with the Securities and Exchange Commission of its Annual Report on Form 10-K
for the fiscal year ended December 31, 2121 (the final fiscal year of the
Performance Period) (and no later than thirty (30) days after such filing).    
    The “Target Award” level under this Agreement represents the number of Units
that would vest and be paid in shares of Common Stock if the Committee
determines that cumulative performance goals have been satisfied in all material
respects.  The Committee may elect to vest and pay out a lesser number of Units
if it determines that performance goals have been satisfied only in part, or may
elect to vest and pay out a greater number of Units if it determines that
performance has exceeded the goals; provided, however, that the maximum number
of Units that may vest and be paid out under this Agreement is 200% of the
Target Award.

 

 

 



 

